PER CURIAM:
Deon D. Jenkins appeals the district court’s order adopting the report and recommendation of the magistrate judge to dismiss his complaint filed under 42 U.S.C. § 1983 (2000) as frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Jenkins v. S.C. Dep’t of Corr., No. CA-04-1132HFF (D.S.C. May 3, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED